Exhibit 32.2 CERTIFICATION OF THE PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S. C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of China Bilingual Technology & Education Group Inc., (the ‘‘Company’’) on Form10-Q for period ended May 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the ‘‘Report’’), I, Michael Toups,Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 16, 2012 /s/ Michael Toups Michael Toups Chief Financial Officer (Principal Financial and Accounting Officer)
